That the assessors, in this case, have disregarded the mandate of the statute requiring them to put the price paid by the corporation for its real estate upon the assessment roll, is apparent from the return itself. That they have, by this error, put it out of the power of the supervisors to assess a proper tax upon the capital of the relators is, to my mind, equally clear. The Revised Statutes, as amended by the acts of July 21, 1853, and April 15, 1857, prescribe a complete scheme for taxing corporations. The second section (1 R.S. 414) requires the president, cashier, secretary, or other proper officer of every such incorporated company, on or before the first day of July in each year, to make and deliver to the assessors, or one of them, of the town or ward in which such company is liable to be taxed, a written statement, specifying, — *Page 82 
1. The real estate, if any, owned by the company, the towns or wards in which the same is situated, and the sums actually paid therefor.
2. The capital stock actually paid in and secured to be paid in, excepting therefrom the sums paid for real estate, and the amounts of such capital stock held by the State, and by any incorporated literary or charitable institution; and,
3. The town or ward in which the principal office, or place of transacting the financial business, of such company is situated, or, if there be no such principal office, the town or ward in which its operations are carried on, or in which it is liable to be taxed (1 R.S. 414). By the sixth section of the said statutes, as amended by chapter 654 of the Laws of 1853, the assessors are required to insert in the first column of their assessment rolls, the name of every incorporated company in their respective towns or wards liable to taxation on its capital, or otherwise; and, under its name, they shall specify the amount of its capital stock paid in and secured to be paid in; the amount paid by such company for real estate then belonging to such company, wherever the same may be situated; the amount of all surplus profits or reserved funds exceeding ten per cent of their capital after deducting therefrom the said amount of said real estate, and the amount of its stock, if any, belonging to the State, and to incorporated literary and charitable institutions; and, in the second column, they are required to enter the quantity of real estate owned by such company, and situated within their town or ward; and, in the third column, the actual value thereof, estimated as in other cases (1 R.S. 416); and, in the fourth column, they are required to enter the amount of the capital stock of every incorporated company paid in and secured to be paid in, and of all surplus profits or reserved funds, as aforesaid, after deducting the sums paid out for all real estate of such company, wherever the same may be situated, and then belonging to it, and the amount of stock, if any, belonging to the people of this State, and to incorporated literary and charitable institutions. (Laws *Page 83 
1853, ch. 654; 1 R.S. 416, § 6, sub. 3, amended by ch. 654 of the Laws of 1853.)
These provisions of the statute are all of them mandatory.
The language employed in the statute is "they shall enter" these things in the assessment roll, and nothing short of a strict compliance with these requirements of the statute will excuse them. The effect of these provisions of the statute is to require the assessors to put the real estate of the corporation into the assessment roll at the price paid for it, and no duty is imposed upon them at all in regard to assessing the value of the real estate, except that specified by the second subdivision of the sixth section of 1 R.S. 415, which requires them to enter in the second column the quantity of real estate owned by such company and situated within their town or ward, and, in the third column, the actual value thereof estimated as in other cases. This is to enable the assessment to be made to conform to the provisions of the sixth section of 1 R.S. 389, which requires "the real estate of all incorporated companies to be assessed inthe town or ward in which the same shall lie, in the same manneras the real estate of individuals." (1 R.S. 389, § 6.) Not so as to the real estate owned generally by the corporation, there is nothing in any of the provisions of the statutes requiring the assessors to carry into the assessment roll the quantity of real estate generally owned by such corporation or to assess the value thereof. And no such general assessment of the value of the real estate generally of these corporations, when situated out of their town or ward, is ever made by the assessors, and if they were so to assess the real estate outside of the limits of their own jurisdiction their assessment would be without any warrant of law. They would simply perform extrajudicial duties having no binding force. A corporation may own lands in any State of the Union, whenever they can obtain the consent of such State to do so, and the assessors can have no means of assessing their value. This impracticability has led, as we have already seen, to an entirely different mode *Page 84 
of ascertaining to what extent the capital of the corporation is invested in real estate.
The duty is imposed upon the officers of the corporation to make an annual statement in each year, on or before the first day of July, of the real estate owned by the company, and the price paid for it, and where situated. This statement must be sworn to by one of the officers of the corporation named in the statute, and forms the basis of the value of its real estate for all purposes of assessing the capital stock of the company. This scheme of the statute is to have placed in the assessment roll the amount of capital paid in and secured to be paid in, and the amount of its capital paid out for real estate then belonging to such company, wherever the same may be situated, together with the amount of surplus funds exceeding ten per cent of their capital after deducting therefrom the amount paid for its real estate, and the amount belonging to the State, and to incorporated literary and charitable institutions (Laws 1853, ch. 654), and these are to be made the basis of the assessment; and, as there is no provision for carrying any general assessment of the value of all the real estate, wherever situated, into the assessment roll, it is apparent that the assessed value of the real estate generally, so far as it is to be taken into the account in ascertaining what assessment shall be made upon its capital, is the price paid for such real estate, and the price paid is to be deducted from its estimated capital; and this real estate is to be assessed as other real estate of individuals, in the town or ward where the same is situated, at its value, whether more or less than the price paid for it. It is necessary to consider, in this connection, the act of April 15, 1857. It is proper to say that this act does not, in terms, repeal any of the sections of the Revised Statutes to which we have referred. Nor does it repeal any thing contained in chapter 654 of the Laws of 1856.
The act of April 16, 1857, amends the fifteenth section, 1 R.S. 417, so as to read as follows: "The amount of taxes assessed on all incorporated companies liable to taxation shall be set down by the board of supervisors in the fifth *Page 85 
column of the corrected assessment roll, and shall form a part of the moneys to be collected by the collector. This is precisely the same as the fifteenth section of the Revised Statutes, and the amendment then declares that "the capital stock of every company liable to taxation, except such part as shall have been excepted in the assessment roll, or as shall have been exempted by law, together with its surplus profits or reserved funds exceeding ten per cent of its capital after deducting theassessed value of its real estate and all shares of stock in other corporations actually owned by such company, which are taxable upon their capital stock under the laws of this State, shall be assessed at its actual value and taxed in the same manner as the other personal and real estate of the county. (Laws of 1857, ch. 456, vol. 2, p. 2.) The assessed value of the real estate spoken of in this section must be construed to mean the value as ascertained by the mode of assessment prescribed in these provisions of the statute above referred to.
These several statutes are "in pari materia," and relating to the same subject, and must be read together in construing them, because they are considered as having one object in view and acting upon one system. (Smith on Stat. Con. 752, § 639.) This rule of taxation is certainly just when based upon the amount of capital paid in or secured to be paid in, and after deducting the amount actually paid out for real estate to assess the remaining capital at its actual value, leaving the real estate as the law leaves it, to be assessed like other real estate upon individuals in the town or ward where situated. This, I am satisfied, is the scheme and mode of taxation of the property of corporations as prescribed by these statutes taken and considered in their connection, which is the only legal rule of construction to be applied to them.
There is, however, another construction of section 3 of statute of 1857, which no less clearly shows the error in the assessment under consideration; it is this: that the direction, in that section, to deduct the assessed value of the real estate, applies only to the manner of ascertaining the amount of *Page 86 
the surplus profits. That is to say, from the whole value of the real estate, and all shares of its stock of other corporations owned by said company, which are taxable on their stock. Obviously, the balance will be the amount taxable, as capital and surplus (ten per cent being deducted from such surplus, as previously directed).
A careful reading of this act of 1857, suggests, that this mode of ascertaining the surplus was in contemplation; and yet, it remains equally certain, as under the views above expressed, that the assessment before us was erroneous, as this construction in no wise affects the duty of the assessors to deduct the sums paid for real estate from the capital stock, before assessing the value thereof. This latter construction, nevertheless, involves the necessity, for the purpose of ascertaining the surplus, of bringing into view real estate which may be situated out of the town or ward, or even out of the State, which would, as before suggested, be impracticable; we are, therefore, driven to the alternative of imputing to the legislature the enactment of provision, which, by using the term, "assessed value," as meaning an estimate may be put upon the real estate wherever situated, which would be impracticable, or, of using the words, "assessed value," in a sense in harmony with the whole scheme and plan of the statutes, viz.: to tax the capital and surplus not expended in the purchase of real estate at its value, and to tax such portions of its real estate as lies within the town or ward in which the assessment is made, at its value, as other real estate is assessed, leaving its other real estate (if any) to be taxed wherever it may be situated.
This rule was wholly disregarded by the defendants in this case in making up the assessment roll against the relators. In the sworn statement furnished to the defendants by the relators, as required by the statute, the capital paid in and secured to be paid in, is put down at $1,000,000, and the amount paid out at $856,358.26. The assessors refused to make the assessment roll against the relators conformably to said statement, and determined to deduct from the amount of the capital stock only what they estimated the actual value *Page 87 
of the real estate of the said corporation to be, instead of the sum which the said corporation actually paid for the real estate then owned by it. They assessed the real estate only of the value of $214,800, and deducted the same from its capital of $1,000,000, leaving a balance of $785,200 of its capital subject to taxation. Now it is no answer to say, that a portion of this real estate, as embraced in the relators' statement to the defendants, was for large iron mains laid in the streets to conduct their gas to their customers, for of this sum of $856,358.26, the sum of $505,928.26 was paid out and expended by the relators for land and the construction of buildings and works thereon, and this sum should have been deducted from the amount of their capital, irrespective of the question whether these large iron mains are to be regarded as real estate or not.
We must look to the statute instead of the common law, in determining whether these iron mains which run under the streets of the city are to be regarded for the purposes of taxation as real estate or not, as it is a matter of statute regulation entirely.
The statute declares that the term "land," as used in this chapter, shall be construed to include the land itself, all buildings and other articles erected upon or affixed to the same, all trees and underwood growing thereon, and all mines, minerals, quarries and fossils in and under the same, except mines belonging to the State; and that the terms "real estate" and "real property," wherever they occur in this chapter, shall be construed as having the same meaning as the term "land" thus defined. (1 R.S. 388, § 3; 1 R.S. [5th ed.] 905, § 3.)
Under this statute it was held in the case of Torrel et al. v. The Mayor (2 Sandf. 552), that incorporeal hereditaments were not subject to taxation as land, or real estate. (2 Sandf. S.C. 552; see also 4 Paige, 394.) These mains, running under the streets of the city, not being erected upon or affixed to the relators' land, cannot be regarded as real estate, under the statute, for the purpose of taxation. The mains are not real estate as that term is defined in the statute *Page 88 
regulating the assessment of taxes, and I do not think they can be held as fixtures under the common doctrine upon that subject. The only remaining question is, whether the Supreme Court, in virtue of its supervisory power over inferior tribunals by means of the common law writ of certiorari, had jurisdiction, and ought in plain and clear duty under the law to have corrected this error of these assessors.
It is claimed and insisted by the defendant, that how far and in what cases the Supreme Court will exercise this power of review are questions addressed to the sound discretion of that court, and as that court have quashed the writ in this case their discretion cannot be reviewed in the court. I cannot assent to this proposition when applied to a case like the present. The office of this writ of certiorari, when issued out of the Supreme Court to review the proceedings and determination of inferior tribunals, has fixed limits that may be regarded as settled by the adjudged cases in this State, although it must be conceded that there is great conflict in the decisions when we get beyond a certain point in the functions of the writ. I think we may safely say that the following rule may be deduced from adjudged cases in this State, viz.: That its office extends, unquestionably, to the review of all questions of jurisdiction, power and authority of the inferior tribunal to do the acts complained of, and all questions of regularity in the proceedings, that is, all questions whether the inferior tribunal has kept within the boundaries prescribed for it by the express terms of the statute law or by well settled principles of the common law. The following cases are referred to as fully sustaining these propositions: 20 Johns. 80; 6 Wend. 566; 10 id. 421; 15 id. 452; 8 Cow. 13, 16; 7 id. 108, 136, 137; 17 Wend. 464; 20 id. 103; 2 Hill, 9, 11; id. 398; 6 How. 25; 6 Cow. 570; 2 Wend. 395; 5 id. 98; 32 Barb. 131; 43 id. 232; 3 Seld. 152; 3 Kern. 223; 23 N.Y. 192, 222; 26 id. 163.
I cannot assent to the proposition, that when the Supreme Court have issued the writ, heard the case upon the return, *Page 89 
and have committed a plain error in law, and have come to the conclusion, erroneously, as in this case, that the assessors have kept within the boundaries prescribed by the statutes; and, therefore, hold that the relators can take nothing by the writ, and give judgment quashing the writ; that such judgment is not subject to review in this court. The judgment of the Supreme Court, in such a case, is not rendered upon the ground, that the proceedings ought not to be reviewed by the writ, or that it was improvidently issued, but upon the ground that the allegations of error have not been sustained in the given case. Since the decision of the several suits growing out of the tax assessments in the city of Poughkeepsie, there is no redress to the citizen against illegal assessments like this, if it is not afforded upon this common law writ of certiorari, which it certainly can be, so far as to require the assessors to keep within the rules of law, and comply with terms prescribed by the statute. The judgment of the Supreme Court must be reversed, and judgment given for the relators, directing and requiring that the sum of $291,128.26 be stricken out of the capital stock in said assessment, leaving the assessment to stand as thus corrected.
Concurring, HUNT, Ch. J., and WOODRUFF, DWIGHT and BACON, JJ.
For affirmance, GROVER, CLERKE and MILLER., JJ.
Judgment reversed. *Page 90